DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s response from 5/21/2021 is acknowledged.

Claim Rejections - 35 USC § 112
In view of Applicant’s claim amendments, this rejection is hereby withdrawn.

 Double Patenting
Applicant has made the following arguments:

    PNG
    media_image1.png
    234
    663
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    264
    662
    media_image2.png
    Greyscale

In response, Kumar (US ‘503) claims a method of treating neuropathic pain comprising administration of an effective amount of the instant compound.  Although limitations from the specification cannot be read into the claims, the claims are interpreted in view of the specification.  US ‘503 discloses that neuropathic pain encompasses diabetic neuropathy.  (col. 11, l. 52).  Since US ‘503 does not limit the diabetic neuropathy to a particular type, the skilled artisan would deem this designation to encompass diabetic peripheral neuropathic pain with preserved peripheral nerve function. US ‘503 discloses administration in a conventional form such as a tablet or capsule, which to the skilled artisan would specifically designate oral administration. (col. 11, l. 33).  Lastly, US ‘503 provides broad disclosure as to the dose to be administered. (“The compounds of the present invention can be administered as pharmaceutical composition containing, for example, 0.1 to 99.5% (more preferably, 0.5 to 90%) of active ingredient in combination with a pharmaceutically acceptable carrier. The ultimate dose will depend on the condition being treated, the route of administration and the age, weight and condition of the patient and will be the doctor's discretion.”) (col. 6, ll. 60-67).  In short, the broadest reasonable interpretation of the claims of US 

Claim rejections- 35 USC §§103
Applicant’s arguments have been carefully considered, but have not been found to be persuasive.
As an initial matter, the Examiner reminds Applicant that it is impermissible to attack references singly when the Examiner relies upon the combined teachings of the references, nor may they attack a reference for not teaching a limitation of the claim when the Examiner has explicitly relied upon another reference as teaching that limitation.  See In re Kotzab, 217 F.3d 1365, 1370 (Fed. Cir. 2000)).
First, with respect to the limitation diabetic peripheral neuropathic pain with preserved peripheral nerve function.  It has been addressed in the office with multiple references:
- Kumar specifically discloses that the compounds can be used for treatment of the following diseases, conditions and disorders mediated or associated with the activity of TRPA1 receptors: pain, chronic pain, complex regional pain syndrome, neuropathic pain, postoperative pain, rheumatoid arthritic pain, osteoarthritic pain, back pain, visceral pain, cancer pain, algesia, neuralgia, neuropathies, chemotherapy-induced neuropathies, diabetic neuropathy, post-herpetic neuralgia, fibromyalgia, stroke, post stroke pain, multiple sclerosis, inflammatory disorders, and others. (col. 11, ll. 36-60; 
- Kadam discloses the use of the TRPA1 antagonist according to present application (see Compound II), to include its potassium salt, for the treatment of diseases/ conditions associated to TRPA1, i.e. neuropathic pain, including diabetic neuropathy, neuropathies, visceral pain, stroke, fibromyalgia, inflammatory disorders, etc.
-
As cumulative art, Chapter is a review of the role of the TRPA1 channel in inflammatory and neuropathic pain and migraine, and specifically discusses in a separate section diabetes painful neuropathy.  Specifically, it provides in relevant part:
The contribution of the TRPA1 channel has been proposed in conditions of neuropathic
pain, which do not result from mechanical trauma, such as the pain secondary to diabetic
neuropathy and neuropathy associated to chemotherapy (Ta et al. 2010; Wei et al. 2010).
Painful peripheral neuropathy, a frequent complication of diabetes mellitus, is described as
a superficial burning pain associated with mechanical and thermal hypersensitivity. In a
rodent model of streptozotocin-induced diabetes, acute blockade of TRPA1 was shown to
reduce mechanical hypersensitivity (Wei et al. 2009). In addition, the old notion that
reactive compounds, such as 4-HNE (Traverso et al. 1998) and methylglyoxal (Thornalley
2002), are produced in large amounts in diabetes has been linked to the novel findings that
both compounds activate the TRPA1 channel, thus producing nociception, hyperalgesia, and
neurogenic inflammation (Trevisani et al. 2007; Eberhardt et al. 2012). The role of
oxidative stress that generates RCS, such as 4-HNE and methylglyoxal, is underscored by
the recommendation in Germany of the antioxidant, α-lipoic acid, for the treatment of
diabetic neuropathy (Ziegler 2009). In particular, methylglyoxal, held responsible for the
development of long-term diabetic complications including diabetic neuropathy (Vander
Jagt 2008), may exert this action by targeting the TRPA1 channel (Eberhardt et al. 2012).
More recently, it has been hypothesized that the reactive compounds produced in diabetes
induce a sustained TRPA1 channel-mediated activation of nociceptive nerve fibres, causing
both pain hypersensitivity and the subsequent loss of cutaneous nerve fibre function, responsible for the detrimental long-term effects (Koivisto et al. 2012).

It specifically provides in the section above that the patient population is according to Applicant’s claims 82, 91 and 92, i.e. in patients with diabetes, with painful 
A review of Wei indeed confirms that the diabetes model is one of acutely caused (streptozotocin-induced) diabetic neuropathic without nerve injury, wherein further tactile allodynia was assessed by mechanical stimulation of the skin in diabetic animals. (p. 148, col. 1).  Wei concludes that: 

    PNG
    media_image3.png
    157
    481
    media_image3.png
    Greyscale

(Abstract).
It is further worthwhile noting the following sentence quoted from Chapter above: “More recently, it has been hypothesized that the reactive compounds produced in diabetes induce a sustained TRPA1 channel-mediated activation of nociceptive nerve fibres, causing both pain hypersensitivity and the subsequent loss of cutaneous nerve fibre function, responsible for the detrimental long-term effects (Koivisto et al. 2012).”  It specifically notes that where there diabetic pain characterized by subsequent loss of cutaneous nerve fibre function is responsible for the detrimental long-term effects.  Based on this sentence alone, in combination with Wei, which discloses a diabetes model of acutely caused diabetic neuropathic without nerve injury, and with Kumar and Kadam for the additional reasons provided above, it would have been obvious to a 
In a similar vein, oral administration, daily administration, and doses of administration were similarly addressed.  As to doses, the disclosure in the prior art is very broad (see, e.g., the sections cited in Kumar), and it, together with a combination of references, provides rationale to optimize the dose.  Applicant provides no evidence, in the form of data, of criticality of Applicant’s claimed fairly broad dose range, or any other secondary indicia of non-obviousness as to any of the claimed limitations.

Claims 82, 83, 86 and 90-92 are pending, and have been examined herewith.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 82, 83, 86 and 90-92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31 and 29 of U.S. Patent No. 8,507,503. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim overlapping subject matter.


	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 82, 83, 86 and 90-92 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,507,503 to Kumar et al. (“Kumar”, of record) alone, or further in view of WO 2013/183035 A2 to Kadam et el. (“Kadam”, of record), No listed author, The TRPA1 Channel in Inflammatory and Neuropathic Pain ad Migraine, Chapter in Reviews of Physiology, Biochemistry and Pharmacology book series, Vol. 176, pp. 1-43, first online 26 March 2014 (“Chapter”, of record), and Wei, Attenuation of mechanical hypersensitivity by an antagonist of the TRPA1 ion channel in diabetic animals, Anesthesiology 2009, 111: 147-54 (“Wei”, of record).
Claim interpretation

Rejection
Kumar relates to thienopyrimidinedione derivatives as TRPA1 modulators with TRPA1 activity, which are useful for treating or preventing diseases, conditions and/or disorders modulated by TRPA1, and pharmaceutical compositions thereof, of the following formula (I).

    PNG
    media_image4.png
    140
    244
    media_image4.png
    Greyscale
,
to include Formula Ic

    PNG
    media_image5.png
    177
    298
    media_image5.png
    Greyscale
.
(Abstract, col. 5, ll. 10-23).
Kumar specifically discloses Applicant’s elected species, or a pharmaceutically acceptable salt thereof, pharmaceutical compositions of it with pharmaceutically acceptable excipients, and a method of treating neuropathic pain with it. (claims 29-31).

    PNG
    media_image6.png
    342
    324
    media_image6.png
    Greyscale

	Kumar specifically discloses that the compounds can be used for treatment of the following diseases, conditions and disorders mediated or associated with the activity of TRPA1 receptors: pain, chronic pain, complex regional pain syndrome, neuropathic pain, postoperative pain, rheumatoid arthritic pain, osteoarthritic pain, back pain, visceral pain, cancer pain, algesia, neuralgia, neuropathies, chemotherapy-induced neuropathies, diabetic neuropathy, post-herpetic neuralgia, fibromyalgia, stroke, post stroke pain, multiple sclerosis, inflammatory disorders, and others. (col. 11, ll. 36-60; emphasis added).  The diabetic neuropathy in Kumar is not indicated to be of a particular type, which to one of skill in the art would indicated to include diabetic peripheral neuropathic pain with preserved peripheral nerve function.
Kumar does not specifically disclose a potassium salt of Applicant’s specifically elected compound of claims 82 and 83.  Kumar does disclose, however, a pharmaceutically acceptable salt of the compound (claim 29), and further discloses that non-limiting examples of pharmaceutically acceptable salts include salts derived from 
Kumar discloses administration in a conventional form such as a tablet or capsule, which to the skilled artisan would specifically designate oral administration. (col. 11, l. 33).  
Kumar does not explicitly disclose the specific route of administration in ipsis verbis- oral, the frequency of administration- daily, and the specific dose claimed by Applicant.  Kumar does provide guidance, however.  “The compounds of the present invention can be administered as pharmaceutical composition containing, for example, 0.1 to 99.5% (more preferably, 0.5 to 90%) of active ingredient in combination with a pharmaceutically acceptable carrier. The ultimate dose will depend on the condition being treated, the route of administration and the age, weight and condition of the patient and will be the doctor's discretion.” (col. 6, ll. 60-67).  
	Oral administration is further disclosed in Kadam.
Kadam discloses the use of the TRPA1 antagonist according to present application (see Compound II), to include its potassium salt, for the treatment of diseases/ conditions associated to TRPA1, i.e. neuropathic pain, including diabetic neuropathy, neuropathies, visceral pain, stroke, fibromyalgia, inflammatory disorders, etc. The compound can be administered orally. (see compound (II); Abstract, page 3, lines 5-26; page 42, line 23 - page 44, line 18; page 55, lines 5-18; page 56, lines 14-21)

    PNG
    media_image7.png
    81
    212
    media_image7.png
    Greyscale

The diabetic neuropathy in Kadam is not indicated to be of a particular type, which to one of skill in the art would indicated to include diabetic peripheral neuropathic pain with preserved peripheral nerve function.
Kadam does not explicitly disclose the specific doses, daily administration and frequency of administration, of Applicant’s claims.  Kadam does provide, however, guidance on adjusting the dose and administration.

    PNG
    media_image8.png
    163
    574
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    60
    554
    media_image9.png
    Greyscale

(p. 55-56).
Also, as noted above, the diabetic neuropathy in Kumar and Kadam is not indicated to be of a particular type, which to one of skill in the art would indicated to include diabetic peripheral neuropathic pain with preserved peripheral nerve function.  
As cumulative art, Chapter is a review of the role of the TRPA1 channel in inflammatory and neuropathic pain and migraine, and specifically discusses in a separate section diabetes painful neuropathy.  Specifically, it provides in relevant part:
The contribution of the TRPA1 channel has been proposed in conditions of neuropathic

neuropathy and neuropathy associated to chemotherapy (Ta et al. 2010; Wei et al. 2010).
Painful peripheral neuropathy, a frequent complication of diabetes mellitus, is described as
a superficial burning pain associated with mechanical and thermal hypersensitivity. In a
rodent model of streptozotocin-induced diabetes, acute blockade of TRPA1 was shown to
reduce mechanical hypersensitivity (Wei et al. 2009). In addition, the old notion that
reactive compounds, such as 4-HNE (Traverso et al. 1998) and methylglyoxal (Thornalley
2002), are produced in large amounts in diabetes has been linked to the novel findings that
both compounds activate the TRPA1 channel, thus producing nociception, hyperalgesia, and
neurogenic inflammation (Trevisani et al. 2007; Eberhardt et al. 2012). The role of
oxidative stress that generates RCS, such as 4-HNE and methylglyoxal, is underscored by
the recommendation in Germany of the antioxidant, α-lipoic acid, for the treatment of
diabetic neuropathy (Ziegler 2009). In particular, methylglyoxal, held responsible for the
development of long-term diabetic complications including diabetic neuropathy (Vander
Jagt 2008), may exert this action by targeting the TRPA1 channel (Eberhardt et al. 2012).
More recently, it has been hypothesized that the reactive compounds produced in diabetes
induce a sustained TRPA1 channel-mediated activation of nociceptive nerve fibres, causing
both pain hypersensitivity and the subsequent loss of cutaneous nerve fibre function, responsible for the detrimental long-term effects (Koivisto et al. 2012).

It specifically provides in the section above that the patient population is according to Applicant’s claims 82, 91 and 92, i.e. in patients with diabetes, with painful peripheral neuropathy described as superficial burning pain associated with mechanical and thermal hypersensitivity.  It refers, e.g., to the Wei study: “In a rodent model of streptozotocin-induced diabetes, acute blockade of TRPA1 was shown to reduce mechanical hypersensitivity.”
A review of Wei indeed confirms that the diabetes model is one of acutely caused (streptozotocin-induced) diabetic neuropathic without nerve injury, wherein further tactile allodynia was assessed by mechanical stimulation of the skin in diabetic animals. (p. 148, col. 1).  Wei concludes that: 

    PNG
    media_image3.png
    157
    481
    media_image3.png
    Greyscale

(Abstract).
Wei specifically administering the TRPA1 antagonist twice daily at 30 mg/kg. (p. 149, col. 1).
It is further worthwhile noting the following sentence quoted from Chapter above: “More recently, it has been hypothesized that the reactive compounds produced in diabetes induce a sustained TRPA1 channel-mediated activation of nociceptive nerve fibres, causing both pain hypersensitivity and the subsequent loss of cutaneous nerve fibre function, responsible for the detrimental long-term effects (Koivisto et al. 2012).”  It specifically notes that where there diabetic pain characterized by subsequent loss of cutaneous nerve fibre function is responsible for the detrimental long-term effects.  As the sentence refers to “both pain hypersensitivity and the subsequent loss of cutaneous nerve fibre function”, this necessarily entails an objective assessment as to the subject’s pain intensity on a scale comparison to baseline over day time and night time.  Based on this sentence alone, in combination with Wei, which discloses a diabetes model of acutely caused diabetic neuropathic without nerve injury, and with Kumar and Kadam for the additional reasons provided above, it would have been obvious to a person of skill in the art that treatment at the onset with far less severe sequalae and no attendant nerve injury would have a significant higher chance of success than what are considered in the art “detrimental long-term effects” when there is already loss of nerve function.  Thus, the art as a whole provides motivation to identify for treatment a human subject having diabetic peripheral neuropathic pain with preserved nerve function.  
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Kumar, Kadam, Chapter and Wei in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan would have been motivated to do so because Applicant’s specifically claimed TRPA1 antagonist is disclosed for treating diabetic neuropathy, and since TRPA1 antagonists have been characterized as treating diabetic peripheral neuropathy with preserved peripheral nerve function.  With respect to optimal dosing regimens, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to optimize the specific drug dose in order to maximize therapeutic efficacy, and as such optimization is routinely done for each drug and each treatment indication.  "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   The medical arts recognize that drug therapy may be optimized by designing regimens that account for the concentration of a drug, for example, to achieve a desired pharmacological response.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627